Citation Nr: 0332960	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-18 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for cranial 
neuralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946 and from August 1947 to June 1949.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued the 10 percent rating for service-
connected cranial neuralgia.  

The veteran's October 2000 statement requested a travel or 
video hearing before the Board.  In October 2003, just one 
day before a scheduled video hearing, the representative's 
statement asserted that the veteran was unable to attend and 
that he wanted a rescheduled hearing in early 2004.  The next 
day, the veteran failed to appear at his scheduled time.  In 
November 2003, the Board denied the October 2003 motion for a 
new hearing because the veteran had not provided good cause 
for his failure to appear at the scheduled video hearing or 
explained why a timely request for a new hearing date had not 
been submitted at least two weeks prior to the hearing date.  
Therefore, the Board will proceed with the claim as though 
the veteran's request for a travel or video hearing before 
the Board has been withdrawn.  38 C.F.R. § 20.704(d) (2003).  


REMAND

Appellate consideration of this issue must be deferred 
because the VA has not fulfilled its duty to notify the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the appellant is allowed to 
respond to notices.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In particular, the 
veteran has not been informed that the VA will obtain the 
available records in the custody of federal departments and 
agencies and request medical records from the identified 
private health care providers.  He has also not been informed 
that it is his responsibility to identify health care 
providers with specificity and that it still remains his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

A remand will also allow the veteran to receive a new VA 
cranial nerves examination.  The last VA cranial nerves 
examination took place in August 1995, and more current 
findings are necessary to determine the current level of 
disability due to the veteran's service-connected cranial 
neuralgia.  Reexamination will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability.  See 38 C.F.R. § 3.327 (2003); also see 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 4.2 (2003).  To 
constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA cranial nerves examination to 
determine the severity of his service-
connected cranial neuralgia.  The claims 
folder must be made available to and reviewed 
by the examiner prior to the examination.  

The VA cranial nerves examiner should conduct 
any indicated studies, note whether the claims 
file was reviewed prior to the examination, 
and offer a medical opinion as to: a) a full 
description of the effects of cranial 
neuralgia upon the veteran's ordinary 
activity, including employment; b) whether the 
probability is greater than, equal to, or less 
than 50 percent that multi-infarct dementia 
resulted from cranial neuralgia; c) frequency, 
length, and severity of headaches, dizziness, 
insomnia, hemiplegia, epileptiform seizures, 
facial nerve paralysis, staring, rhythmic 
blinking of the eyes, nodding of the head, 
sudden jerking movements, hallucinations, 
perceptual illusion, autonomic disturbances, 
and abnormalities of thinking, memory or mood; 
and d) whether constant use of medications is 
necessary to control cranial neuralgia 
symptoms.  Any opinions expressed by the VA 
examiner must be accompanied by a complete 
rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 10 percent for 
cranial neuralgia based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claim remains in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  





